Vinje, J.
The appeal raises the question whether the transactions set out in the statement of facts constitute interstate commerce. If they do, the provisions of sec. 17705,, Stats. 1915, do not apply to them. Charles A. Stickney Co. v. Lynch, 163 Wis. 353, 158 N. W. 85. The essential features of the dealings between the parties show that plaintiff’s president came to this state to purchase motor cars from a domestic manufacturer to be shipped out of the state and sold in foreign territory. Such transactions constitute interstate commerce in substantially as pure and simple a form as it is possible to have them occur. In Loverin & Browne Co. v. Travis, 135 Wis. 322, 115 N. W. 829, this court held that transactions involving a physical transfer of merchandise from the possession and title of an owner in one state to the possession and ownership of purchasers in another state are interstate. That is just what this contract provided for. Defendant argues that the cars might be sold in Wisconsin by obtaining its consent. True, but that would be making another and different contract If sold in this state without its consent, a heavy penalty must be paid. So it is clear that if the contract actually entered into is observed, the motor cars must be sold in the specified foreign territory and nowhere else. That the title passes to plaintiff in this state is *520immaterial. The fact remains that there was a purchase of goods in one state for shipment to and sale in other states and that constitutes interstate commerce. Greek-American S. Co. v. Richardson D. Co. 124 Wis. 469, 102 N. W. 888; Catlin & Powell Co. v. Schuppert, 130 Wis. 642, 110 N. W. 818; Loverin & Browne Co. v. Travis, 135 Wis. 322, 115 N. W. 829; United States G. Co. v. Gleason, 135 Wis. 539, 116 N. W. 238; F. A. Patrick & Co. v. Deschamp, 145 Wis. 224, 129 N. W. 1096; Regina Co. v. Toynbee, 163 Wis. 551, 158 N. W. 313.
By the Court.- — Order reversed, and cause remanded for further proceedings according to law.